DETAILED ACTION
1.	Claims 1-6 and 8-15 of U.S. Application 16/767635 filed on February 18, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 3, 2022 was filed after the mailing date of the Non-Final Rejection on December 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments, see pages 6-9, filed February 18, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  Specifically, the examiner agrees that the cited prior art does not teach the amended feature of “wherein each of the first tooth and third tooth include both one of the respective substrate attachment pins and one of the respective power terminals.  
5.	Regarding new claim 9, applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. 
	Regarding new claim 9, the applicant argues on pages 9-11 that although the new feature of twelve teeth is taught by cited prior art Ishii, it is not sufficient.
	The examiner respectfully disagrees and points out that Ishii teaches twelve teeth as required by new claim 9 and the applicant presents no evidence as to why the teachings of Ishii fail to support to claimed feature of the twelve teeth.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (Yamamoto) (JP 2010028909, see English Machine Translation previously attached) in view of Ishii et al (Ishii) (JP 2012100421, see applicant provided English Machine Translation).
Regarding claim 9, Yamamoto teaches (see figs. 1, 3 and 4 below) a motor (title, Abstract) comprising 
a stator (200) where a substrate (50) on which electronic components are mounted is provided (Abstract; page 2), 
the substrate (50) being located at an end portion of the stator (200) in an axial direction of the stator (200) (Abstract; page 2), 
wherein the stator (200) includes a stator core (1) formed by stacking electromagnetic steel sheets, and including teeth (1a) (Abstract; pages 3 and 9), 
insulators (3) provided on the stator core (1), and a wire (2) wound around the teeth (1a), the teeth (1a) being coated with the insulators (3), wherein the insulators (3) with which the teeth (1a) are coated have outer walls (see annotated fig. 3 below) provided on respective core backs (see annotated fig. 3 below) of the stator core (1) (Abstract; page 3), and
wherein in a linearly developed state of the stator (200), where an outermost one of the teeth (1a) is a first tooth (see annotated fig. 1 below), one of the teeth that is adjacent to the first tooth is a second tooth (see annotated fig. 1 below), another one of the teeth that is adjacent to the second tooth is a third tooth (see annotated fig. 1 below), another one of the teeth that is adjacent to the third tooth is a fourth tooth (see annotated fig. 1 below), and another one of the teeth that is adjacent to the fourth tooth is a fifth tooth (see annotated fig. 1 below), the outer walls (see annotated fig. 3 below) of the first tooth (see annotated fig. 1 below), the third tooth (see annotated fig. 1 below), and the fifth tooth (see annotated fig. 1 below) include respective substrate attachment pins (6) for use in attachment of the substrate (50) (Abstract, pages 4 and 5),
and power terminals (4) (page 3).

    PNG
    media_image1.png
    591
    916
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    908
    media_image2.png
    Greyscale


Yamamoto does not explicitly teach twelve teeth and the outer walls of the first tooth and the third tooth include respective power terminals for use in supplying power to the wire.
However, Ishii teaches (see fig. 13 below) twelve teeth (1a) and the outer walls of the first tooth (see annotated fig. 13 below) and the third tooth (see annotated fig. 13 below) include respective power terminals (4) for use in supplying power to the wire (figs. 13 and 15; ¶ 33; ¶ 34; ¶ 38; ¶ 41; ¶ 45; ¶ 55 to ¶ 57) in order to provide a reliable connecting structure (Ishii, ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto and provide twelve teeth and the outer walls of the first tooth and the third tooth include respective power terminals for use in supplying power to the wire as taught by Ishii in order to provide a reliable connecting structure (Ishii, ¶ 4).


    PNG
    media_image3.png
    333
    746
    media_image3.png
    Greyscale

Regarding claim 10/9, Yamamoto in view of Ishii teaches the device of claim 9, Yamamoto further teaches (see figs. 1, 3 and 4 above) each of the outer walls has an opening portion (11) for use in drawing the wire from outside of the outer wall to inside thereof or from the inside of the outer wall to the outside thereof, the wire being wound around the teeth (1a) to form coils (2) (page 4).
Regarding claim 11/10/9, Yamamoto in view of Ishii teaches the device of claim 10 but does not explicitly teach the outer walls of the teeth that include the power terminals, the opening portions are provided closer to respective centers of the teeth than the substrate attachment pins.
However, Ishii further teaches (see fig. 20 below) the outer wall of the tooth (1a) that include the power terminal (4), the opening portion (26) is provided closer to respective center of the tooth (1a) than the substrate attachment pin (70) (¶ 76; ¶ 86; ¶ 95; ¶ 102) in order to provide a reliable connecting structure (Ishii, ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto in view of Ishii and provide the outer walls of the teeth that include the power terminals, the opening portions are provided closer to respective centers of the teeth than the substrate attachment pins as further taught by Ishii in order to provide a reliable connecting structure (Ishii, ¶ 4).
.

    PNG
    media_image4.png
    334
    943
    media_image4.png
    Greyscale

Regarding claim 13/10/9, Yamamoto in view of Ishii teaches the device of claim 10 but does not explicitly teach the outer walls of ones of the tooth that include no power terminal, the substrate attachment pins are provided closer to respective centers of the tooth than the opening portions.
However, Ishii further teaches (see figs. 13 and 20 above) the outer walls of ones of the tooth (1a) that include no power terminal (4), the substrate attachment pins (70) are provided closer to respective centers of the tooth (1a) than the opening portions (11, 14, 19, 21) (¶ 84; ¶ 88; ¶ 90 to ¶ 98) in order to provide a reliable connecting structure (Ishii, ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto in view of Ishii and provide the outer walls of ones of the tooth that include no power terminal, the substrate attachment pins are provided closer to respective centers of the tooth than the opening portions as further taught by Ishii in order to provide a reliable connecting structure (Ishii, ¶ 4).
Regarding claim 14/9, Yamamoto in view of Ishii teaches the device of claim 9, Yamamoto further teaches (see figs. 1, 3 and 4 above) the substrate attachment pins (8) are octagonal prisms (fig. 4; pages 5 and 7).
Regarding claim 15/9, Yamamoto in view of Ishii teaches the device of claim 9, Yamamoto further teaches an air-conditioning apparatus comprising the motor (Abstract; page 10, although this claim limitation is taught by the prior art, it is an intended use limitation and does not include any additional structure).
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ishii as applied to claim 11 above, and further in view of Kato (U.S. PGPub No. 20110234031).
Regarding claim 12/11/10/9, Yamamoto in view of Ishii teaches the device of claim 11 but does not explicitly teach wherein in the outer walls of the teeth that include the power terminals, side surfaces of the opening portions that extend in the axial direction of the stator are formed such that the opening portions gradually expand toward inner sides of the outer walls.
However, Kato teaches (see fig. 2 below) wherein in the outer walls (81) of the teeth (22) that include the power terminals, side surfaces of the opening portions (82) that extend in the axial direction of the stator are formed such that the opening portions (82) gradually expand toward inner sides of the outer walls (81) (¶ 35; ¶ 38; ¶ 22) in order to improve reliability and provide ease of installation (Kato, ¶ 63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto in view of Ishii and provide wherein in the outer walls of the teeth that include the power terminals, side surfaces of the opening portions that extend in the axial direction of the stator are formed such that the opening portions gradually expand toward inner sides of the outer walls as taught by Kato in order to improve reliability and provide ease of installation (Kato, ¶ 63).

    PNG
    media_image5.png
    798
    607
    media_image5.png
    Greyscale


Allowable Subject Matter
9.	Claims 1-6 and 8 are allowed.
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the outer walls (71) of the first tooth, the third tooth, and the fifth tooth include respective substrate attachment pins (70) for use in attachment of the substrate (90), and the outer walls (71) of each of the first tooth and the third tooth include one of three respective power terminals (4) for use in supplying power to the wire (2), wherein each of the first tooth and third tooth include both one of the respective substrate attachment pins (70) and one of the respective power terminals (4) (see figs. 7 and 12 below) -- in the combination as claimed.
Claims 2-6 and 8 are allowed due to dependence on claim 1.

    PNG
    media_image6.png
    740
    840
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    423
    1209
    media_image7.png
    Greyscale

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834